Case 2:15-cv-08048-JAK-RAO Document 125 Filed 11/26/19 Page 1 of 4 Page ID #:4790



    1   Musick, Peeler & Garrett llp
                        ATTORNEYS AT I^W
              ONE WILSMIRE BOULEVARD. SUITE 2000
    2          LOS ANGELES, CALIEORNIA 90017 3383
                      TELilPilONE (213) 62y-76()()
                       l•ACS!^^U■; (213) 624 137f)
    3
          Dan Woods (State Bar No. 78638)
    4     d. woods (dmp^law. com
          Adam M7mg (State Bar No. 269320)
    5     a. weg@mpglaw. com
    6 Attorneys for J.G. BOSWELL COMPANY
    7
    8                                UNITED STATES DISTRICT COURT
    9               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10
   11 TRADELINE ENTERPRISES PVT.                                  CASE No. 2:15-CV-8048-JAK
      LTD.,                                                       (RAOx)
   12
                   Plaintiff,
   13
            vs.                                                   JOINT STATUS REPORT
   14
      JESS SMITH & SONS COTTON,
   15 EEC;  and J.G. BOSWELL COMPANY,
   16                     Defendant.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        1190396.1                                             1                   Case No. 2:15-CV-8048-JAK
                                                     JOINT STATUS REPORT
Case 2:15-cv-08048-JAK-RAO Document 125 Filed 11/26/19 Page 2 of 4 Page ID #:4791



    1               Plaintiff Tradeline Enterprises Pvt. Ltd. ("Tradeline"), Defendant Jess Smith
    2 & Sons Cotton, EEC ("Jess Smith"), and Defendant J. G. Boswell Company
    3 ("Boswell") respectfully submit this Joint Status Report.
    4               The parties' October 15, 2019 Status Report, at pages 1 and 2 of Docket No.
    5   123, set forth a compromise procedure under which the first step was for
    6 Defendants' counsel to inspect the documents in Plaintiffs privilege log, subject to a
    7 stipulation of non-waiver of any privileges. That inspection proceeded on November
    8 7, 2019.
    9               Immediately after the inspection, counsel for Boswell identified
   10 approximately 18 documents on Tradeline’s privilege log that they believed to be
   11 discoverable, including the funding agreements. On November 20, 2019, Counsel
   12 for Tradeline completed the production of those documents according to the parties’
   13 compromise procedure. Now that the parties have successfully completed the
   14 compromise procedure set forth in Docket 123, Defendants now withdraw their
   15 prior opposition to the motion to withdraw by counsel for Tradeline, subject to the
   16 representation and agreement that the Quinn Emanuel law firm will retain all
   17 documents relating to or arising out of this action until they have been notified that
   18 it is no longer pending.
   19               Moving forward. Defendants expect to: (1) conduct additional post-judgment
   20 discovery including, but not limited to, out-of-state subpoenas to Tradeline’s
   21 litigation funders for documents, and depositions of representatives of the funders,
   22 both of which will likely require the assistance of Magistrate Judge Oliver for the
   23 issuance of orders that will penult the issuance of subpoenas in the appropriate
   24 federal district court in New York; and (2) renew their motion to amend the
   25 judgment as instructed by the Court when it deferred ruling on that issue, as
   26 reflected in the Court’s ruling in Docket 111.
   27               The parties will continue to apprise the Court of any developments and will
   28 file another status report on or before January 21, 2020.
        1190396.1                                       1                     CaseNo.2:15-CV-8048-JAK
                                              JOINT STATUS REPORT
         Case 2:15-cv-08048-JAK-RAO Document 125 Filed 11/26/19 Page 3 of 4 Page ID #:4792



                     1 Dated: November 26, 2019         Respectfully submitted,
                    2
                                                        QUINN EMANUEL URQUHART
                    3                                   & SULLIVAN, LLP
                    4
                     5
                                                        By: /s/ Dominic Surprenant_________
                     6
                                                              Dominic Surprenant, SBN 165861
                     1                                        Paul Slattery, SBN 285291
                     8                                  865 South Figueroa Street, 10th Floor
                                                        Los Angeles, California 90017-2543
                     9                                  Tel: (213)443-3000
                    10                                  Attorneys for Tradeline Enterprises Pvt.
                    11                                  Ltd.
                    12 Dated: November 26, 2019          MUSICK, PEELER &
                                                         GARRETT LLP
                    13
                    14                                   By:. /s/ Dan Woods______________
                    15                                       Dan Woods, SBN 78638
                                                             Adam M. Weg, SBN 269320
                    16                                   624 S. Grand Ave., Suite 2000
                    17                                   Los Angeles , CA 90017
                                                         Phone: (213) 629-7600
                    18                                   Attorneys for J. G. Boswell Company
                    19
                    20 Dated: November 26, 2019          STOEL RIVES LLP
                    21                                   By: /s/ Edward C. Puckers__________
                    22                                        Edward C. Duckers, SBN 242113
                    23                                   Three Embarcadero Center, Suite 1120
                    24                                   San Francisco, CA 94111
                                                         Telephone: (415) 617-8900
                    25
                                                         Attorneys for Jess Smith & Sons Cotton,
                    26                                   LLC
                    27
                    28
MUSICK, PEELER
& GARRETT LLP            1190396.1                        2                       Case No. 2:15-CV-8048-JAK
A ITORNEYS AT lAW                                 JOINT STATUS REPORT
         Case 2:15-cv-08048-JAK-RAO Document 125 Filed 11/26/19 Page 4 of 4 Page ID #:4793



                    1                                          PROOF OF SERVICE

                    2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                    At the time of serviee, I was over 18 years of age and not a party to this action. I
                    3 am employed in the County of Los Angeles, State of California. My business address is
                      One Wilshire Boulevard, Suite 2000, Los Angeles, CA 90017-3383.
                    4
                                    On November 26, 2019,1 served true copies of the following document(s) described
                    5 as JOINT STATUS REPORT on the interested parties in this action as follows:
                    6                                              SERVICE LIST
                        Dominic Surprenant, SBN 165861                   Attorneys for Plaintiff
                    7   Michael L. Fazio, SBN 228601                     TRADELINE ENTERPRISES PVT, LTD.
                        Paul Slattery, SBN 285291
                    8   QUINN EMANUEL URQUHART
                        & SULLIVAN, LLP
                    9   865 South Figueroa Street, 10th Floor
                        Los Angeles, California 90017-2543
                   10   Tel: (213)443-3000
                        Fax: (213)443-3100
                   11   ds&.quinnemanuel. com
                        michaelfazio(cd,auinnemanuel.com
                   12   naulslatterv(a),auinnemanuel. com

                   13   Edward C. Duckers, SBN 242113                        Attorneys for Defendant
                        Michael B. Brown, SBN 179222                         JESS SMITH & SONS COTTON, LLC
                   14   Jonathan A. Miles, (SBN 268034
                        STOEL RIVES LLP
                   15   Three Embareadero Center, Suite 1120
                        San Francisco, CA 94111
                   16   Tel: (415) 617-8900
                        Fax: (415) 617-8907
                   17   ed. duckers(d,stoel. com
                        michael. bro\\m(a),stoel. com
                   18   ionathan. miles(d),stoel com

                   19
                                    BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                   20 document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the
                                                                                                          f___
                        case who are registered CM/ECF users will be served by the CM/ECF system.
                   21   Participants in the case who are not registered CM/ECF users will be served by mail or by
                        other means permitted by the court rules.
                   22
                                    I declare under penalty of perjury under the laws of the United States of America
                   23 that the foregoing is true and correct and that I am employed in the office of a member of
                        the bar of this Court at whose direction the service was made.
                   24
                                    Executed on November 26, 2019, at Los Angeles, California.
                   25
                   26
                                                                                 /s/ Mark Clark
                   27                                                       Mark Clark
                   28
MUSICK, PEELER
& GARRETT LLP           1190396.1                                                                   CaseNo.2:15-CV-8048-JAK
ATTORNEYS AT LAW
                                                                 JOINT STATUS REPORT
